
	
		II
		111th CONGRESS
		1st Session
		S. 1666
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2009
			Ms. Collins (for
			 herself, Mr. Cardin,
			 Mr. Whitehouse, and
			 Ms. Landrieu) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To require the Administrator of the Environmental
		  Protection Agency to satisfy certain conditions before issuing to producers of
		  mid-level ethanol blends a waiver from certain requirements under the Clean Air
		  Act, and for other purposes.
	
	
		1.Introduction of higher
			 ethanol blends into commerce
			(a)DefinitionsIn
			 this section:
				(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
				(2)Mid-level
			 ethanol blendThe term mid-level ethanol blend means
			 an ethanol-gasoline blend containing greater than 10 percent ethanol by volume
			 that is intended to be used in any conventional gasoline-powered onroad or
			 nonroad vehicle or engine.
				(3)Widespread
			 useThe term widespread use, with respect to the use
			 of a particular fuel, system, or component in an onroad or nonroad vehicle or
			 nonroad engine, has such meaning as is given the term by the Administrator in
			 accordance with the determination of the Administrator under section 202(a)(6)
			 of the Clean Air Act (42 U.S.C. 7521(a)(6)).
				(b)Introduction of
			 higher ethanol blends into commerceNotwithstanding any other provision of law,
			 the Administrator may permit or authorize the introduction into commerce of a
			 mid-level ethanol blend for use in conventional gasoline-powered onroad and
			 nonroad vehicles and nonroad engines only if—
				(1)not later than 1
			 year after the date of enactment of this Act, the Science Advisory Board of the
			 Environmental Protection Agency, after opportunity for public comment and an
			 analysis of available independent scientific evidence, submits to the
			 Administrator, and the Administrator provides for notice and a public comment
			 for a period of not less than 30 days on, a report that describes (and, with
			 respect to the matters described in subparagraph (A), provides recommendations
			 on mitigating)—
					(A)(i)the impact of the
			 mid-level ethanol blend on engine performance of conventional gasoline-powered
			 onroad and nonroad vehicles and nonroad engines;
						(ii)emissions from the use of the
			 blend; and
						(iii)materials compatibility and
			 consumer safety issues associated with the use of those blends (including the
			 identification of insufficient data or information for some or all of those
			 vehicles and engines with respect to each of issues described in this clause
			 and clauses (i) and (ii));
						(B)the ability of
			 wholesale and retail gasoline distribution infrastructure, including bulk
			 storage, retail storage configurations, and retail equipment (including
			 certification of equipment compatibility by independent organizations), to
			 introduce the mid-level ethanol blend into commerce without widespread
			 intentional or unintentional misfueling by consumers; and
					(C)the estimated
			 ability of consumers, determined through separate reviews of populations in
			 rural areas and of areas with populations greater than 50,000 individuals, to
			 purchase gasoline other than that mid-level ethanol blend—
						(i)in
			 metropolitan areas having populations greater than 50,000 individuals
			 throughout the United States; and
						(ii)in
			 all areas of the United States, by the date that is 5 years after the mid-level
			 ethanol blend is introduced into commerce;
						(2)(A)the permit or
			 authorization is granted through the fuels and fuel additives waiver process
			 under section 211(f)(4) of the Clean Air Act (42 U.S.C. 7545(f)(4)) after the
			 close of the public comment period on the report required under paragraph (1);
			 and
					(B)the Administrator formally responds to
			 the recommendations of the Science Advisory Board in the waiver announcement;
			 and
					(3)the mid-level
			 ethanol blend is introduced into commerce for general use in all conventional
			 gasoline-powered onroad and nonroad vehicles and nonroad engines in widespread
			 use as of the date on which the Administrator authorizes that
			 introduction.
				
